EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Xiaochun Zhu and Hesong Cao on July 1, 2021.

The application has been amended as follows: 
In claim 1, in the 12th to last line, in the phrase “two adjacent cathode assemblies and two”, inserting a comma after “assemblies”.  
In claim 8, line 2, in the phrase “the plurality cathode”, inserting -- of-- after “plurality”. 
In claim 9, in the 12th to last line, in the phrase “two adjacent cathode assemblies and two”, inserting a comma after “assemblies”.  
In claim 10, in the 12th to last line, in the phrase “two adjacent cathode assemblies and two”, inserting a comma after “assemblies”.  
In claim 18, line 1, replacing “distributed X-ray light source” with --CT device--.
In claim 19, line 1, replacing “distributed X-ray light source” with --CT device--.
In claim 19, line 2, in the phrase “the plurality cathode”, inserting -- of-- after “plurality”. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2015/0124934) discloses a distributed X-ray light source (title and fig. 4), comprising: a plurality of arranged cathode assemblies (26), configured to emit electron beams (17); an anode target (40), configured to receive the 
However, the prior art fails to disclose or fairly suggest a distributed X-ray light source, including: wherein: the focusing electrode corresponding to each of the at least one cathode assembly is disposed separately; the focusing electrodes corresponding to at least two cathode assemblies of the plurality of the cathode assemblies each include the first electrode and the second electrode; the first electrodes are electrically connected to each other and connected to a first power source, and the second electrodes are electrically connected to each other and connected to a second power source; and voltages of the first power source and the second power source are adjustable; or the at least one cathode assembly comprises two adjacent cathode assemblies, and two focusing electrodes corresponding to the two adjacent cathode assemblies have a common electrode; the common electrode serves as a second electrode of a first focusing electrode in the two focusing electrodes and a first electrode of a second focusing electrode in the two focusing electrodes; the first electrode corresponding to a first cathode assembly in an arrangement order of the at least one cathode assembly and the second electrode corresponding to the cathode assemblies arranged in even numbers in the arrangement order are electrically connected to each other and connected to a first power source; the second electrodes corresponding to the cathode assemblies arranged in odd numbers in the arrangement order of the at least one cathode assembly are electrically connected to each other and connected to a second power source; and voltages of the first power source and the second power source are adjustable, in combination with all of the other recitations in the claim. 

Regarding claim 9 and its dependent claim(s), if any, the prior art (e.g., US 2015/0124934) also discloses a Computed Tomography (CT) device (pars. 4 and 26; fig. 7) with the corresponding distributed X-ray light source (fig. 4). 
However, the prior art fails to disclose or fairly suggest a Computed Tomography (CT) device, including: wherein: the focusing electrode corresponding to each of the at least one cathode assembly is disposed separately; the focusing electrodes corresponding to at least two cathode assemblies of the plurality of the cathode assemblies each include the first electrode and the second electrode; the first electrodes are electrically connected to each other and connected to a first power source, and the second electrodes are electrically connected to each other and connected to a second power source; and voltages of the first power source and the second power source are adjustable; or the at least one cathode assembly comprises two adjacent cathode assemblies, and two focusing electrodes corresponding to the two adjacent cathode assemblies have a common electrode; the common electrode serves as a second electrode of a first focusing electrode in the two focusing electrodes and a first electrode of a second focusing electrode in the two focusing electrodes; the first electrode corresponding to a first cathode assembly in an arrangement order of the at least one cathode assembly and the second electrode corresponding to the cathode assemblies arranged in even numbers in the arrangement order are electrically connected to each other and connected to a first power source; the second electrodes corresponding to the cathode assemblies arranged in odd numbers in the arrangement order of the at least one cathode assembly are electrically connected to each other and connected to a second power source; and voltages of the first power source and the second power source are adjustable, in combination with all of the other recitations in the claim. 

Regarding claim 10 and its dependent claim(s), if any, the prior art (e.g., US 2015/0124934) discloses a method for controlling a distributed X-ray light source (title and fig. 4), the distributed X-ray light source comprising a plurality of arranged cathode assemblies (26), configured to emit electron beams (17); an anode target (40), configured to receive the electron beams (17) emitted by the cathode assemblies (26); and compensation electrodes (30) and focusing electrodes (16) provided in sequence between the plurality of the cathode assemblies (26) and the anode target (40), the compensation electrodes (30) being configured to have an electric field strength (due to the voltage) between two ends of a grid structure (30) in each cathode assembly (26), and the focusing electrodes (16) being configured to focus the electron beams (17) emitted by the cathode assemblies (26), the focusing electrode (16) corresponding to at least one cathode assembly in the plurality of the cathode assemblies (26) including a first electrode and a second electrode which are provided separately (fig. 4), and an electron beam channel (17) being formed between the first electrode and the second electrode (16). The prior art (e.g., US 2014/0219424) also discloses compensation electrodes (17) configured to adjust electric field strength (par. 80). Furthermore, the prior art (e.g., US 2015/0110252) discloses the method comprising: sequentially adjusting corresponding to each of the at least one cathode assembly according to a predetermined cycle so as to control positions at which the electron beams emitted by each of the at least one cathode assembly bombard the anode target (figs. 7 and 30; pars. 112, 197; claim 8). Additionally, the prior art (e.g., US 2017/0248532) discloses adjusting a voltage difference between the first electrode and the second electrode (fig. 2c and par. 198).  
However, the prior art fails to disclose or fairly suggest a method for controlling a distributed X-ray light source, the method including: wherein: the focusing electrode corresponding to each of the at least one cathode assembly is disposed separately; the first electrodes corresponding to all of the at least one cathode assembly are electrically connected to each other and connected to a first power source, and the second electrodes corresponding to all of the at least one cathode assembly are electrically connected to each other and connected to a second power source; and voltages of the first power source and the second power source are adjustable, or the at least one cathode assembly comprises two adjacent cathode assemblies, and two focusing electrodes corresponding to the two adjacent cathode assemblies have a common electrode; the common electrode serves as a second electrode of a first focusing electrode in the two focusing electrodes and a first electrode of a second focusing electrode in the two focusing electrodes; the first electrode corresponding to a first cathode assembly in an arrangement order of the at least one cathode assembly and the second electrode corresponding to the cathode assemblies arranged in even numbers in the arrangement order are electrically connected to each other and connected to a first power source; the second electrodes corresponding to the cathode assemblies arranged in odd numbers in the arrangement order of the at least one cathode assembly are electrically connected to each other and connected to a second power source; and voltages of the first power source and the second power source are adjustable, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884